Appeal from a judgment of the County Court of Schenectady County (Giardino, J.), rendered June 27, 2005, convicting defendant upon his plea of guilty of the crime of aggravated sexual abuse in the second degree.
Defendant was charged with multiple crimes after he abducted and sexually molested an eight-year-old girl. He pleaded guilty to aggravated sexual abuse in the second degree in satisfaction of the charges and executed a written waiver of the right to appeal. In accordance with the terms of the plea agreement, he was sentenced to 12 years in prison, to be followed by five years of postrelease supervision. Defendant now appeals.
Defense counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and defense counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Spain, Mugglin, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.